Citation Nr: 1812934	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as to due exposure from radiation and/or harmful chemicals in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  RO jurisdiction has transferred to the RO in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference technology in May 2017.  The transcript is of record. 


FINDING OF FACT

It is at least as likely as not that the Veteran's renal cell carcinoma is due to exposure to ionizing radiation and/or harmful chemicals in active service.


CONCLUSION OF LAW

Renal cell carcinoma was incurred in active service.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran avers that his renal cell carcinoma was the result of ionizing radiation exposure and/or exposure to harmful chemicals in service.  Based on his contentions, there are several different theories of entitlement at play, which will be explored below.  In any event, for the reasons set forth below, the Board finds that the preponderance of the evidence shows that the Veteran's renal cell carcinoma was the result of ionizing radiation and/or harmful chemical exposure in service.

A. Applicable Law

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for conditions claims based on exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred in or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia, except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of a "chronic disease" in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The term "chronic disease", whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

B. Discussion

The Veteran asserts that his renal cell cancer was the result of ionizing radiation and/or exposure to harmful chemicals during his military service.  The Board will first address the radiation exposure.  
The Veteran's military occupational specialty (MOS) was a missile and missile checkout technician; there is confirmed exposure to ionizing radiation for periods from 1986 to 1989.  See DD Form 214 and DD Form 1141.  

The record indicates that the Veteran was diagnosed with renal cell carcinoma in 2012.  See March 2012 Dr. M.T. Letter; 2012 to 2014 VA Treatment Records; July 2014 Dr. A.A. Letter.  The Veteran underwent a nephrectomy in June 2012.  See September 2013 VA Treatment Record.  There is nothing in the record that contradicts the year of diagnosis as something other than 2012.

As noted above, to establish presumptive service connection under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed under 38 C.F.R. § 3.309(d)(2), and must have been a radiation-exposed veteran who participated in a radiation-risk activity, as defined by the regulation.  See 38 C.F.R. § 3.309(d)(3).  Although the record demonstrates that the Veteran had exposure to ionizing radiation in service, renal cell cancer is not one of the listed diseases under 38 C.F.R. § 3.309(d)(2).  Thus, since presumptive service connection provisions are not applicable to this case, the Board must examine the Veteran's claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

38 C.F.R. § 3.311 provides for the development of claims based on an assertion of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to presumption of service connection, but rather, establish a procedure for handling a veteran's claim based on radiation exposure.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Under 38 C.F.R. § 3.311, all claims in which it is established that a radiogenic disease first became manifest after service, and it is asserted that the disease resulted from radiation exposure, a dose assessment of that radiation exposure must be undertaken.

The Veteran has been diagnosed with renal cell cancer, see supra, and it is a radiogenic disease under 38 C.F.R. § 3.311 ("any other cancer").  Furthermore, the Veteran was diagnosed with renal cell cancer within the requisite period, five years or more, after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).

The record reflects that the dose estimates from the Department of the Navy are Deep Dose Equivalent (DDE)-Photon 00.038 and DDE-Neutron 00.113.  See November 2012 Letter.  The DD Form 1141 shows that the accumulated total lifetime exposure to radiation is 00.132.  

At the request of the Director of Compensation Service ("Director"), the VA Director of the Post 9-11 Era Environmental Health Program, on behalf of the Under Secretary of Health, issued an advisory opinion on the Veteran's exposure to radiation.  See May 2013 Memorandum.  The Director of the Post 9-11 Era Environmental Health Program relied on the dose estimates calculated by the Navy, along with relevant literature regarding radiation risk, and explained how the Veteran's radiation dose did not exceed 5 rem in a year or 10 rem in a lifetime (the threshold for quantitative estimation), and that it was unlikely that his renal cell carcinoma can be attributed to radiation exposure.  There was an explanation, rooted in the cited scientific literature, as to why radiation exposure below 5 to 10 rem yields too small or nonexistent risks of health effects.

Accordingly, the Director, in a letter to the RO Director, adopted the findings of the Director of the Post 9-11 Era Environmental Health Program and echoed the conclusion that there is no reasonable possibility that the Veteran's renal cell cancer was the result of exposure to ionizing radiation.  See May 2013 Correspondence Regarding Radiation Review Under 38 C.F.R. § 3.311.  In doing so, the Director considered a variety of factors pursuant to 38 C.F.R. § 3.311(e) (noting that consideration must be given to (1) "The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;" (2) "The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;" (3) "The veteran's gender and pertinent family history;" (4) "The veteran's age at time of exposure;" (5) "The time lapse between exposure and onset of the disease; and" (6) "The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.").  The Under Secretary for Benefits need not specifically discuss each of the six factors in the advisory opinion, but rather, consult with these factors as a point or reference in making a recommendation to the RO.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998).  The Board finds that while the directives under 38 C.F.R. § 3.311(e) have been essentially complied with, in light of the aforementioned medical advisory opinion by the Director of Compensation and the Director of the Post 9-11 Era Environmental Health Program, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

However, service connection for renal cell cancer is warranted based on evidence of direct causation as will be explained below.  

As mentioned, the Board is also obligated to consider service connection without reference to the radiation regulations, 38 C.F.R. §§ 3.309(d), 3.311.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d).

The evidence indicates that the Veteran has been diagnosed with renal cell cancer.  See supra, p. 6.  A current disability has therefore already been established.  With respect to in-service injury, even though no chronic or recurring renal disabilities were documented during the Veteran's active duty or within the presumptive period following separation from service, the Veteran was nonetheless exposed to ionizing radiation, as explained above.  Additionally, the record reflects that the circumstances of the Veteran's service make it as likely as not that he was exposed to harmful chemicals, such as benzene, while carrying out his MOS.  In this regard, the Veteran provided testimony about his exposure to benzene and two-part paints, and how he was exposed to such chemicals as part of the maintenance in refinishing the missile tube surfaces and rubber seals on nuclear submarines.  See Bd. Hr'g. Tr. at 9-10.  Again, the Board finds that this exposure to harmful chemicals is consistent with his MOS as a missiles technician.  See 38 U.S.C. § 1154(a) (consistent with the places, types, and circumstances of the Veteran's service at that time).

With regard to the nexus element, as noted, the Director of the Post 9-11 Era Environmental Health Program determined that the Veteran's renal cell cancer was not related to the radiation exposure that he experienced during service.  Based on this, the Director of Compensation determined that there was no reasonable possibility that the Veteran's renal cell cancer resulted from exposure to radiation in service.  

The record however also contains a positive nexus opinion authored by the Veteran's treating physician, Dr. A.A., who acknowledged the Veteran's specific exposure to radiation in service, his MOS, and the Veteran's post-service history of renal cell cancer and treatment.  In his July 2014 statement, Dr. A.A. wrote, in pertinent part, "working as a naval nuclear weapons technician during his military service is, at least as likely as not . . . related to the manifestation of the cancer.  Ionizing radiation is a known and extensively studied property in regards to human biology.  Epidemiological evidence unequivocally establishes ionizing radiation as a human carcinogen."  This opinion is considered competent medical evidence.  Indeed, Dr. A.A. is a medical doctor associated with the VA medical center in Charleston, South Carolina, specializing in pulmonology.  He has been following the Veteran for pulmonary issues (possibly malignancy and metastatic relationship to renal issues) and has extensive knowledge of his medical history and cancer, generally.

The Board also considered a note by physician assistant, P.W., in July 2014, who acknowledged that the Veteran asked him to provide a nexus opinion.  P.W. wrote, "[t]he VA has related nuclear weapons and nuclear powered submarines as two jobs that are linked to renal cancers."  He provided a Department of Veterans Affairs website regarding Public Health and diseases associated with radiation exposure, and provided a snippet from the website, which essentially captures the requirements of 38 U.S.C. § 1112 (c)(2) and 38 C.F.R. § 3.309(d).  A review of this website shows general information regarding the regulations cited above for presumptive diseases related to radiation and other diseases (to include renal cell cancer) associated with radiation exposure.  The website clearly states that "VA also will consider the possibility that other diseases not listed above were caused by radiation, if supported by medical or scientific evidence.  To be eligible for compensation, VA must be able to establish that it is at least as likely as not that a Veteran's disease was caused by his/her exposure to radiation during military service."  This is precisely the analysis that the Board is undertaking in this decision.  VA has not specifically linked nuclear powered submarines and weapons to renal cancer in its regulations, but the Board is making this finding under its authority, based on the evidence of record, on a facts-found basis.  In any event, the Board does not find P.W.'s statement to be an opinion on nexus or causal connection; it was merely informative and did not address nexus at all.   

Finally, the Board notes that there is a positive nexus opinion from Dr. M.T., a private physician specializing in internal medicine in Orangeburg, South Carolina.  She reviewed the Veteran's medical records, medical history, and current examination, and concluded that it is at least as likely as not that his renal cancer is the result of service.  She acknowledged that the Veteran's diagnosis of renal mass, multiple pulmonary nodules, and other medical conditions is a concern for metastatic renal cell carcinoma.  She stated that exposure to organic solvents, benzene, asbestos, herbicides and cadmium can contribute to the development of this disease.  She noted that the Veteran was exposed to many chemicals in service, including benzene, asbestos, and others.  The Board has reviewed this opinion and finds that it is competent and credible, but is only probative for an opinion regarding harmful chemicals other than asbestos and herbicides.  VA has special evidentiary developmental procedures for theories of entitlement including asbestos and herbicides, but there is no need to explore these theories because there is enough evidence here to grant the claim, as there is sufficient evidence of a direct link to in-service ionizing radiation and in-service chemicals, such as benzene.  

The Board notes that regarding radiation there is one negative and one positive opinion of record that addresses nexus.  Also, there is one positive nexus opinion linking renal cell cancer and harmful chemicals.  
The Board considered the evidence of record, to include the Veteran's testimony.  While the procedures governed by the regulations were otherwise followed by VA in ultimately obtaining an opinion from the Director and departmental authority, the Board still notes that VA has not separately considered development for direct service connection under Combee.  Meanwhile, the Veteran's statements as to causation have been consistent and fully supported by the opinion from his treating physician, Dr. A.A.  See Jandreau, 492 F.3d at 1376-77 (finding that the Veteran is competent to report the medical opinion of a physician).  When considering the Veteran's statements, later confirmed and bolstered by his physician's opinion, and weighing it against a negative advisory opinion from VA, which has not fully explored the matter under Combee, the Board finds that the evidence is, at the very least, in relative equipoise, or evenly balanced.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposures to ionizing radiation and/or harmful chemicals and renal cancer.  38 U.S.C. §§ 1110, 5107(b); 3.102, 3.303(d); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  Accordingly, the criteria for establishing service connection for renal cell cancer have been met.

ORDER

Service connection for renal cell carcinoma, to include as to due exposure from radiation and/or harmful chemicals in service, is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


